Citation Nr: 0613282	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-23 783	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for a concussion.  

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for a right shoulder 
disability.  

6.  Entitlement to service connection for a right hip 
disability.  

7.  Entitlement to service connection for a cervical spine 
disability.  

8.  Entitlement to service connection for pterygium of the 
left eye.  

9.  Entitlement to service connection for an eye disability 
secondary to exposure to ionizing radiation.  

10.  Entitlement to service connection for sterility 
secondary to exposure to ionizing radiation.  

11.  Entitlement to service connection for a mental 
disability secondary to exposure to ionizing radiation.  

12.  Entitlement to an initial compensable rating for a chip 
fracture of the right thumb.  

13.  Entitlement to an initial compensable rating for right 
ear hearing loss.  

14.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
February 1993, and unverified service in the Army National 
Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 2000 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board notes that during the course of the 
appeal, jurisdiction over the veteran's claims file was 
transferred from the RO in Phoenix, Arizona, to the RO in 
Salt Lake City, Utah.  (It now appears that the veteran again 
lives in Arizona.)

Because the veteran has disagreed with the initial ratings 
assigned for his chip fracture of the right thumb and for 
right ear hearing loss, the Board has characterized those 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

Following certification of the veteran's appeal to the Board 
in September 2003, the veteran submitted a number of personal 
statements directly to the Board.  In October 2005, the 
veteran's representative submitted evidence directly to the 
RO.  The evidence consisted of personal statements and a book 
that the veteran had written about his experiences in the 
Persian Gulf War.  (The book had previously been made a part 
of the record in March 2000.)  The representative waived RO 
consideration of the evidence and asked that it be forwarded 
to the Board.  The Board received the evidence in November 
2005 and accepts it into the record on appeal.  38 C.F.R. 
§ 20.1304 (2005).  

With regard to the veteran's claim for an increased rating 
for tinnitus, the Board notes that in January 2002, the RO 
granted service connection and assigned a 10 percent 
evaluation for tinnitus.  In September 2002, the veteran 
sought an increased rating.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board that had concluded that no 
more than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  As a result, the Secretary of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
claims affected by the stay include all claims in which a 
claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent is sought.  The veteran's current appeal 
therefore regarding a higher rating, and thus separate 
compensable evaluations for tinnitus in each ear, is affected 
by this stay.  Once the stay is lifted, this issue will be 
adjudicated.

In the above-noted April 2000 rating decision, the RO, inter 
alia, denied the veteran's claims for service connection for 
a left hip disability; for left ear hearing loss; for a 
dental condition/surgery (contended by the veteran in a 
February 2001 statement as being a claim for a broken tooth); 
and for gastroenteritis with a history of chronic diarrhea, 
claimed as due to chemical exposure/trauma during the Persian 
Gulf War.  In October 2000, the veteran filed a notice of 
disagreement (NOD) with respect to those claims.  The RO has 
not issued the veteran a statement of the case (SOC).  
Consequently, the Board does not have jurisdiction to review 
these issues.  38 C.F.R. §§ 20.200, 20.202 (2005).  
Nevertheless, the issues will be remanded with instructions 
to issue an SOC.  

As a final preliminary matter, in a statement to the RO in 
October 2002, the veteran raised a claim for service 
connection for a low back disability.  In addition, various 
statements submitted by the veteran to the RO during the 
course of the appeal reflect the veteran's report that he has 
been unable obtain gainful employment.  The Board infers from 
the veteran's statements a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  As neither the claim for 
service connection for a low back disability nor the claim 
for a TDIU has been adjudicated by the RO, they are not 
before the Board; hence, they are referred to the RO for 
appropriate action.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Here, a review of the claims file reflects incomplete VCAA 
notice or lack thereof with regard to those issues currently 
in appellate status.  Particularly, a December 2002 letter 
from the RO to the veteran addressed only those issues 
pertaining to the right shoulder, PTSD, schizophrenia, 
pterygium of the left eye, right hip, left shoulder, 
concussion, and cervical spine, and those claims associated 
with radiation exposure.  While the letter appears to provide 
notice to the veteran of what he needed to substantiate those 
claims, it does not address the VCAA notice and duty-to-
assist provisions as they pertain to those claims with regard 
to the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  

Action by the RO is required to satisfy the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, a 
comprehensive notice letter should be issued the veteran on 
all the issues currently on appeal and should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  

The record also reflects the veteran has consistently 
reported that he is in receipt Social Security Administration 
(SSA) disability benefits based on his diagnosed 
schizophrenia.  The Board notes that once VA is put on notice 
that the veteran is in receipt of such benefits, the VA has a 
duty to obtain the records associated with that decision.  
See Quartuccio, 16 Vet. App. at 183; Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  As there is no indication that the 
current medical evidence of record is that on which SSA 
relied upon in making its determination, it is necessary to 
obtain any available medical records associated with the 
veteran's reported SSA disability benefits award.  

Likewise, the Board notes that the medical evidence reflects 
that the veteran underwent "Rule 11" competency evaluations 
in January, February, and March 1989.  These evaluations, 
undertaken in conjunction with legal proceedings against the 
veteran in Arizona through the Coconino County Superior 
Court, reportedly evaluated the veteran's psychiatric 
condition prior to his entry onto active service in October 
1989.  As such, VA has been placed on notice of relevant 
records that have a bearing on the veteran's claim for 
service connection for schizophrenia.  As such, the RO should 
notify the veteran of the records and request he provide a 
release for such records.  See 38 C.F.R. § 3.159(e)(1) 
(2005).  

Additionally, under 38 C.F.R. § 3.159(c)(4), a medical 
examination/opinion is necessary when evidence in the claims 
file contains competent lay or medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury, or disease in service, indicates that the 
disability or symptoms may be associated with the established 
event, injury, or disease in service, and does not contain 
sufficient medical evidence to decide the claim.  Service 
records, to include an MOS (military occupational specialty) 
of a veteran, can establish the "events" in service.  

The evidence of record establishes that the veteran was a 
member of the 82nd Airborne Division (Battery C, 1st 
Battalion, 319th FA).  His DD-214 reflects his being awarded 
a "parachutist badge."  Service medical records reflect a 
September 1992 X-ray of the veteran's left shoulder for a 
possible fracture.  Findings were reported as negative.  A 
report of September 1995 VA examination reflects a diagnosis 
of minor tendonitis of the left shoulder with status-post 
chip fracture at the end of the clavicle.  The veteran 
contends that his left shoulder disability is the result of 
his many parachute jumps while in service.  He contends that 
he suffered from left shoulder pain in service and has 
continued to suffer left shoulder pain after service.  The 
Board notes that the veteran is qualified, as a lay person, 
to report symptoms such as joint pain.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

Here, in light of the veteran's contentions, which are 
supported by his service records and his receipt of a 
parachutist badge, as well as the identified left shoulder 
disability, the Board finds that a well-reasoned medical 
opinion addressing the nature and etiology of the veteran's 
left shoulder disability, which is based upon consideration 
of the veteran's documented history and assertions through 
review of the claims file, is needed to fully and fairly 
evaluate that claim on appeal.  38 U.S.C.A. § 5103A(d).  
Thus, the RO should arrange for the veteran to undergo a VA 
orthopedic examination at an appropriate VA medical facility.  
Likewise, in light of this remand and given the number of 
years since the veteran's service-connected right thumb and 
right ear hearing were last evaluated, the veteran should 
also be afforded medical examinations to assess the current 
level of impairment, if any, associated with those 
disabilities.  Id.  

In this regard, the claims file reflects that the veteran 
previously failed to report for scheduled VA examinations in 
March 2002.  The veteran is hereby advised that failure to 
report to any scheduled examinations, without good cause, may 
result in denial of the claim for service connection for a 
left shoulder disability, and entitlement to initial 
compensable ratings for chip fracture of the right thumb and 
for right ear hearing loss.  See 38 C.F.R. § 3.655 (2005).  

In addition, as noted in the Introduction above, in October 
2000 the veteran filed an NOD with regard to those issues 
adjudicated in April 2000 for service connection for a left 
hip disability; for left ear hearing loss; for a dental 
condition/surgery; and for gastroenteritis with a history of 
chronic diarrhea, claimed as due to chemical exposure/trauma 
during the Persian Gulf War.  By filing an NOD, the veteran 
has initiated appellate review of those claims.  The next 
step in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to each 
issue, the applicable legal authority, and the reasons that 
the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2005); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the claims of service connection for a left hip 
disability; for left ear hearing loss; for a dental condition 
(surgery); and for gastroenteritis with a history of chronic 
diarrhea, claimed as due to chemical exposure/trauma during 
the Persian Gulf War, must be remanded to the RO for the 
issuance of an SOC as to those issues.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a timely substantive appeal 
must be filed after an SOC is issued by the RO.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC 
addressing the claims for service 
connection for a left hip disability; 
for left ear hearing loss; a dental 
condition/surgery for compensation 
purposes; and for gastroenteritis with 
a history of chronic diarrhea, claimed 
as due to chemical exposure/trauma 
during the Persian Gulf War.  The 
veteran and his representative should 
be given opportunity to appeal.  The 
veteran and his representative are 
hereby reminded that appellate 
consideration of these claims may be 
obtained only if a timely appeal is 
perfected.  The RO should not return 
any of these issues to the Board 
without a timely filed substantive 
appeal.

2.  The RO should obtain from SSA all 
records pertaining to the veteran's claim 
for service connection for schizophrenia, 
to include the medical records relied 
upon in reaching a decision on that 
claim.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2005) 
as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should obtain any available 
"Rule 11" competency evaluations dated 
in January, February, or March 1989 
(associated with legal proceedings 
against the veteran in Arizona through 
the Coconino County Superior Court) 
following the procedures set forth in 
38 C.F.R. § 3.159(e)(2) (2005).  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for each issue.

5.  After obtaining any records 
identified by the veteran, the RO should 
schedule the veteran for examinations by 
an orthopedist and audiologist at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the examiners 
designated to examine the veteran.  

Orthopedic Examination-All appropriate 
tests and studies (to include X-rays and 
range of motion studies, reported in 
degrees, with normal ranges provided for 
comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should evaluate the 
veteran's left shoulder and right thumb.  
Clinical findings should include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
left shoulder or right thumb; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner should express such 
functional losses in terms of additional 
degrees of limited motion (beyond the 
limitations shown clinically).  In 
particular, with respect to the right 
thumb, the examiner should identified 
whether the right thumb is ankylosed 
and/or whether the right thumb results in 
limitation of motion of other digits of 
the hand or interferes with overall 
function of the hand.  

The examiner should also render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any left 
shoulder disability identified is related 
to the veteran's period of military 
service.  The bases for any opinion 
provided should be explained in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Audiometric Examination-The veteran 
should be provided an audiometric 
evaluation.  All appropriate tests and 
studies (both audiometry and speech 
discrimination testing) should be 
accomplished and all clinical findings 
should be reported in detail.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
(to include consideration of the 
requirements of Fenderson).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental SOC (SSOC) 
and afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

